DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-48 and Species A1 (Figs. 5A-5C, 7), is acknowledged.  Election was made without traverse in the reply filed March 12, 2021.  Claims 49-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  Applicant did not withdraw additional claims that the Examiner determined are drawn to non-elected species based on Applicant’s disclosure.  Therefore, claims 5, 7, 8, 11-13, 17-19, 23, 29, 31, 32, 35-37, 41-43, and 47 have been withdrawn as they are drawn to non-elected species.

Information Disclosure Statement
The listing of references in the specification (see para. 0005) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP 

Claim Objections
Claim 24 is objected to because of the following minor informalities:  Claim 24 does not end with a period.  
Claim 25 recites the limitation “a center” on line 14.  However, for purposes of proper antecedent basis, this limitation should recite “the center.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-28, 30, 33, 34, 38-40, 44-46, and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, 10, 14-16, 20-22, 24-28, 30, 33, 34, 38-40, 44-46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,428,081 Smith in view of USPN 7,793,608 Udouj.
Regarding claim 1, Smith discloses a film roll (18) for use in a film advance system for goggles used for eye protection (see all Figs.; Abstract), the film roll comprising:
a transparent film (20) being wound and having a trailing end, a leading end, a height extending in a vertical direction, and a total film length extending in a longitudinal direction from the trailing end to the leading end, whereby in use the transparent film is arrangeable to extend across a lens of the goggles (see all Figs.; col. 2, lines 33-60);
wherein the transparent film has three planar parts, being:
a main part which extends longitudinally over the total film length and vertically over a lower 50% of the height (see especially Fig. 1; the main part comprises the bottom 50% of film 20 along the entire length of film 20);
an upper leading part which extends longitudinally from the leading end to a center of the total film length, and vertically over an upper 50% of the height (see especially Fig. 1; the upper leading part comprises the upper 50% of the first half of film 20 on film roll 18);
an upper trailing part which extends longitudinally from the center of the total film length to the trailing end, and vertically over an upper 50% of the height (see especially Fig. 1; the upper trailing part comprises the upper 50% of the second half of film 20 on film roll 18);
see especially Fig. 1; col. 2, lines 33-60; film 20 is transparent across the main part).
Smith does not expressly disclose a film roll for use in a film advance system for goggles used for eye protection comprising a spindle wherein the upper trailing part has at least one visual indication that extends along an upper edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part.
However, Udouj teaches a film roll (100) for use in a film advance system comprising a spindle (200) and wherein a trailing part (300) has at least one visible indication (322) that extends along an edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part (see especially Fig. 1; col. 4, lines 3-62).
Smith and Udouj teach analogous inventions in the field of film rolls for use in film advance systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the film roll of Smith to include the visual indication as taught by Udouj because Udouji teaches that this configuration is known in the art and beneficial for allowing the user to gauge when the film roll is running low (col. 2, lines 14-23).  It would further have been obvious to one of ordinary skill in the art that a film roll including a spindle would provide additional security from the film roll coming unraveled or otherwise distorted compared to a film roll without a spindle.

The modified invention of Smith does not expressly disclose that the at least one visible indication extends along an edge of the transparent film that is an upper edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the at least one visible indication extends along an edge of the transparent film that is an upper edge because there are only two options to choose from, the upper edge and the lower edge.

Regarding claim 2, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a total length along the upper edge which is less than 50% of the total film length (col. 2, lines 42-54 of Udouji).

Regarding claim 3, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a total length along the upper edge which is less than 50% of the total film length (col. 2, lines 42-54 of Udouji).
The modified invention of Smith does not expressly teach a film roll wherein the at least one visual indication has a total length along the upper edge which is less than 20% of the total film length.
see MPEP 2144.05).

Regarding claim 4, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication extends continuously along the upper edge (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 6, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a total visual indication length, and is a continuous line extending over the total visual indication length (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 9, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 10, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a constant height along a total length of the at least one visual indication (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 14, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is translucent at least in part (col. 4, lines 56-62 of Udouji; the clear film with red dye added would result in a visual indication that is translucent).

Regarding claim 15, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is frosted at least in part (col. 4, lines 56-62 of Udouji; the clear film with red dye added would result in a visual indication that is considered “frosted” as defined in para. 0056 of Applicant’s specification).

Regarding claim 16, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is colored at least in part (col. 4, lines 56-62 of Udouji).

Regarding claim 20, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is applied onto a surface of the transparent film (see Fig. 1 of Udouji; col. 4, lines 56-62 of Udouji).

Regarding claim 21, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication extends to the upper edge (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 22, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication extends over the upper edge such that an edge part of the at least one visual indication is visible when the film roll is observed from a top side of the film roll (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 24, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the upper leading part has optically uniform characteristics at least in the longitudinal direction (see Fig. 1 of Udouji; col. 2, lines 14-58 of Udouji; the upper leading part would be uniformly transparent).

Regarding claim 25, Smith discloses a film advance system for goggles used for eye protection (see all Figs.; Abstract), the film advance system comprising:  
18) comprising:
	a transparent film (20) being wound and having a trailing end, a leading end, a height extending in a vertical direction, and a total film length extending in a longitudinal direction from the trailing end to the leading end, whereby in use the transparent film is arrangeable to extend across a lens of the goggles (see all Figs.; col. 2, lines 33-60);
	wherein the transparent film has three planar parts, being:
	a main part which extends longitudinally over the total film length and vertically over a lower 50% of the height (see especially Fig. 1; the main part comprises the bottom 50% of film 20 along the entire length of film 20);
	an upper leading part which extends longitudinally from the leading end to a center of the total film length, and vertically over an upper 50% of the height (see especially Fig. 1; the upper leading part comprises the upper 50% of the first half of film 20 on film roll 18);
	an upper trailing part which extends longitudinally from the center of the total film length to the trailing end, and vertically over an upper 50% of the height (see especially Fig. 1; the upper trailing part comprises the upper 50% of the second half of film 20 on film roll 18);
	wherein the main part has optically uniform characteristics at least in the longitudinal direction (see especially Fig. 1; col. 2, lines 33-60; film 20 is transparent across the main part);
a supply magazine (16) for the film roll (see Figs. 1-2; col. 1, line 53 – col. 2, line 11), 
22) (see Figs. 1-2; col. 1, line 53 – col. 2, line 11), and
an advance mechanism for advancing the transparent film of the film roll from the supply magazine to the take-up magazine (see Figs. 1-2; col. 1, line 53 – col. 2, line 11).
Smith does not expressly disclose a film advance system for goggles used for eye protection comprising a spindle wherein the upper trailing part has at least one visual indication that extends along an upper edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part.
However, Udouj teaches a film advance system comprising a spindle (200) and wherein a trailing part (300) has at least one visible indication (322) that extends along an edge of the transparent film; and wherein the at least one visual indication is excluded from the main part and from the upper leading part (see especially Fig. 1; col. 4, lines 3-62).
Smith and Udouj teach analogous inventions in the field of film rolls for use in film advance systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the film roll of Smith to include the visual indication as taught by Udouj because Udouji teaches that this configuration is known in the art and beneficial for allowing the user to gauge when the film roll is running low (col. 2, lines 14-23).  It would further have been obvious to one of ordinary skill in the art that a film roll including a spindle would provide additional security from the film roll coming unraveled or otherwise distorted compared to a film roll without a spindle.

The modified invention of Smith does not expressly disclose that the at least one visible indication extends along an edge of the transparent film that is an upper edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration wherein the at least one visible indication extends along an edge of the transparent film that is an upper edge because there are only two options to choose from, the upper edge and the lower edge.

Regarding claim 26, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a total length along the upper edge which is less than 50% of the total film length (col. 2, lines 42-54 of Udouji).

Regarding claim 27, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a total length along the upper edge which is less than 50% of the total film length (col. 2, lines 42-54 of Udouji).
The modified invention of Smith does not expressly teach a film roll wherein the at least one visual indication has a total length along the upper edge which is less than 20% of the total film length.
see MPEP 2144.05).

Regarding claim 28, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication extends continuously along the upper edge (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 30, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a total visual indication length, and is a continuous line extending over the total visual indication length (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 33, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 34, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication has a constant height along a total length of the at least one visual indication (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 38, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is translucent at least in part (col. 4, lines 56-62 of Udouji; the clear film with red dye added would result in a visual indication that is translucent).

Regarding claim 39, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is frosted at least in part (col. 4, lines 56-62 of Udouji; the clear film with red dye added would result in a visual indication that is considered “frosted” as defined in para. 0056 of Applicant’s specification).

Regarding claim 40, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is colored at least in part (col. 4, lines 56-62 of Udouji).

Regarding claim 44, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication is applied onto a surface of the transparent film (see Fig. 1 of Udouji; col. 4, lines 56-62 of Udouji).

Regarding claim 45, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication extends to the upper edge (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 46, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the at least one visual indication extends over the upper edge such that an edge part of the at least one visual indication is visible when the film roll is observed from a top side of the film roll (see Fig. 1 of Udouji; col. 4, lines 38-41 of Udouji).

Regarding claim 48, the modified invention of Smith (i.e. Smith in view of Udouji, as detailed above) further teaches a film roll wherein the upper leading part has optically uniform characteristics at least in the longitudinal direction (see Fig. 1 of Udouji; col. 2, lines 14-58 of Udouji; the upper leading part would be uniformly transparent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732